  Case 14-24281          Doc 51    Filed 10/09/18 Entered 10/09/18 10:00:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-24281
         Kristin J Lee

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/30/2014.

         2) The plan was confirmed on 12/02/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/29/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/11/2018.

         6) Number of months from filing to last payment: 47.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,800.00.

         10) Amount of unsecured claims discharged without payment: $50,059.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-24281       Doc 51        Filed 10/09/18 Entered 10/09/18 10:00:01                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $40,531.00
       Less amount refunded to debtor                          $1,226.63

NET RECEIPTS:                                                                                   $39,304.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,751.87
    Other                                                                    $32.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,783.87

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
1stprogress/1stequity/           Secured           437.00           NA              NA            0.00       0.00
ADVANTAGE ASSETS INC             Unsecured      5,694.00       5,694.13        5,694.13      2,975.97        0.00
ALPHA MED PHY GROUP LLC          Unsecured          60.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured         153.00           NA              NA            0.00       0.00
CAPITAL ONE AUTO FINANCE         Secured       11,325.00     11,800.10        11,800.10     11,800.10     582.77
COMMONWEALTH EDISON              Unsecured            NA         151.29          151.29          80.82       0.00
COOK COUNTY TREASURER            Unsecured      8,000.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER            Secured        8,000.00            NA              NA            0.00       0.00
DIRECTV LLC                      Unsecured            NA         103.76          103.76          50.61       0.00
ILLINOIS COLLECTION SVC          Unsecured         104.00           NA              NA            0.00       0.00
INGALLS MEMORIAL HOSPITAL        Unsecured      5,147.00     15,353.03        15,353.03      9,273.54        0.00
KEYNOTE CONSULTING               Unsecured         600.00           NA              NA            0.00       0.00
LAKE ANESTHESIA ASSOC            Unsecured         139.00           NA              NA            0.00       0.00
MCSI INC                         Unsecured         200.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured            NA         455.84          455.84        264.74        0.00
MIDLAND FUNDING LLC              Unsecured           0.00        865.22          865.22        522.61        0.00
MIDLAND FUNDING LLC              Unsecured           0.00        966.30          966.30        583.67        0.00
PENN CREDIT CORP                 Unsecured      1,245.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,827.00            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured           0.00      1,811.61        1,811.61      1,094.24        0.00
PREMIER BANK CARD                Secured           215.00           NA              NA            0.00       0.00
RESIDENTIAL CREDIT SOLUTIONS     Unsecured     15,254.00            NA              NA            0.00       0.00
RESIDENTIAL CREDIT SOLUTIONS     Secured      157,619.00            NA              NA            0.00       0.00
SILVERLEAF                       Unsecured           0.00           NA              NA            0.00       0.00
SOUTH SUBURBAN GASTROENTERO      Unsecured      1,652.00            NA              NA            0.00       0.00
TD BANK USA                      Unsecured          86.00        199.60          199.60        115.92        0.00
U S Dept Of Ed/Gsl/Atl           Unsecured      3,588.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION             Unsecured      6,881.00     10,224.01        10,224.01      6,175.51        0.00
VILLAGE OF DOLTON DEPT OF REVE   Secured           300.00           NA              NA            0.00       0.00
VILLAGE OF DOLTON DEPT OF REVE   Unsecured         300.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-24281     Doc 51     Filed 10/09/18 Entered 10/09/18 10:00:01                   Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim         Claim        Claim         Principal        Int.
Name                           Class    Scheduled      Asserted     Allowed          Paid           Paid
Vision Fin                  Unsecured      2,250.00            NA             NA           0.00         0.00
WFF CARDS                   Unsecured           0.00           NA             NA           0.00         0.00
WFF CARDS                   Unsecured           0.00           NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00             $0.00                     $0.00
      Mortgage Arrearage                                $0.00             $0.00                     $0.00
      Debt Secured by Vehicle                      $11,800.10        $11,800.10                   $582.77
      All Other Secured                                 $0.00             $0.00                     $0.00
TOTAL SECURED:                                     $11,800.10        $11,800.10                   $582.77

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00                $0.00
       Domestic Support Ongoing                          $0.00                 $0.00                $0.00
       All Other Priority                                $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                        $35,824.79        $21,137.63                     $0.00


Disbursements:

       Expenses of Administration                        $5,783.87
       Disbursements to Creditors                       $33,520.50

TOTAL DISBURSEMENTS :                                                                    $39,304.37




UST Form 101-13-FR-S (09/01/2009)
  Case 14-24281         Doc 51      Filed 10/09/18 Entered 10/09/18 10:00:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/09/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
